DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-05-2021 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2002/0037447 hereinafter Imaseki in view of U.S. Pre-Grant Publication No. 2016/0129808 hereinafter Bono. 
Regarding Claim 1, Imaseki teaches a fuel cell system comprising: a fuel cell [FC] in which a plurality of cells are stacked; a radiator [23] configured to cool a cooling liquid that has passed through the fuel cell; an ion exchanger [14] provided in a bypass flow path branched off from a 
Imaseki does not specifically disclose that the controller is configured to control the valve such that a percentage of the cooling liquid is made to flow through the flow path, however, Bono teaches a fuel cell system [1] that comprises a cooling system wherein the controller is configured to control the three-way valve [26] such that a percentage of the cooling liquid is made to flow through the bypass passage [25] (paragraph 32) and further teaches that the percentage can be set at 50% or lager (paragraph 17-18). Therefore, it would have been obvious to one of ordinary skill in the art to use such three-way valve [26] that can set percentage of cooling liquid at 50% or lager because Bono discloses that such modification can effectively control the cooling system in the fuel cell (paragraphs 17-18). 
Regarding Claims 2-4, the combination teaches a percentage of 50% or smaller [i.e. set at 0%] (paragraph 32 of Bono), the cooling is circulated halfway through circulation passage (see figure 1 of Bono) and the percentage of the cooling liquid can varied accordingly (paragraphs 16-18 of Bono). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729